Citation Nr: 9900299	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  98-13 813	)	DATE
	)
	)


THE ISSUE

Eligibility for the payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

L. A. Hardzog, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to June 
1972.

In a May 29, 1992 decision, the Board of Veterans Appeals 
(Board) determined that service connection was not warranted 
for a bilateral knee disability, a bilateral leg disability, 
and a bilateral ankle disability.  The veteran subsequently 
appealed the Boards May 1992 decision to the United States 
Court of Veterans Appeals (Court).  In March 1994, the Court 
issued an order granting a Joint Motion to Affirm in Part, to 
Remand in Part, and to Stay Further Proceedings.  The Court 
vacated the portion of the Boards May 1992 decision in which 
service connection was denied for a bilateral leg disability 
and a bilateral ankle disability.  The Court affirmed the 
portion of the decision relating to the issue of a bilateral 
knee disability.

In May 1994 and October 1995, the Board remanded the 
veterans appeal for service connection for a bilateral ankle 
disability and a bilateral leg disability to the regional 
office (RO) for further development.  In a March 1998 
decision, the Board determined that service connection was 
warranted for osteoarthritis of the ankles.  The Board 
determined that service connection was not warranted for a 
bilateral leg disability.

In a June 1998 rating decision, the RO implemented the grant 
of service connection for osteoarthritis of the left ankle, 
evaluated as 10 percent disabling, effective from November 
28, 1989, and osteoarthritis of the right ankle, evaluated as 
10 percent disabling, effective from November 28, 1989.


CONTENTIONS

No contentions regarding the matter at issue have been 
advanced by the veteran or his attorney.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the claims 
file.  Based on its review of the relevant evidence in this 
matter, and for the following reasons and bases, it is the 
decision of the Board that the record does not support 
eligibility for the payment of attorney fees directly by 
Department of Veterans Affairs (VA) from past-due benefits as 
they pertain to the grant of service connection for 
osteoarthritis of the left ankle, evaluated as 10 percent 
disabling, effective from November 28, 1989, and 
osteoarthritis of the right ankle, evaluated as 10 percent 
disabling, effective from November 28, 1989.


FINDINGS OF FACT

1.  In a May 29, 1992 decision, the Board determined that 
service connection was not warranted for a bilateral ankle 
disability.

2.  In April 1993, the veteran filed an Informal Brief of Pro 
Se Appellant with the Court.

3.  On August 24, 1993, the Board received a copy of the Fee 
Agreement between the veteran and his attorney, which was 
signed by both parties in August 1993.

4.  In a March 1998 decision, the Board determined that 
service connection was warranted for osteoarthritis of the 
ankles.

5.  In a June 1998 rating decision, the RO implemented the 
grant of service connection for osteoarthritis of the left 
ankle, evaluated as 10 percent disabling, effective from 
November 28, 1989, and osteoarthritis of the right ankle, 
evaluated as 10 percent disabling, effective from November 
28, 1989.



CONCLUSION OF LAW

The criteria for a valid fee agreement between the attorney 
and the veteran for representational services before VA have 
not been met; entitlement to attorney fees from past-due 
benefits as they pertain to the grant of service connection 
for osteoarthritis of the left ankle, evaluated as 10 percent 
disabling, effective from November 28, 1989, and 
osteoarthritis of the right ankle, evaluated as 10 percent 
disabling, effective from November 28, 1989, is denied.  
38 U.S.C.A. § 5904 (West 1991); 38 C.F.R. § 20.609 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In a December 1989 rating decision, the RO denied the 
veterans claims for service connection for a bilateral knee 
disability, a bilateral leg disability, and a bilateral ankle 
disability.  The veteran filed a notice of disagreement with 
the decision in April 1990.  In June 1991, he appointed a 
veterans service organization as his representative.

In a May 29, 1992 decision, the Board determined that service 
connection was not warranted for a bilateral knee disability, 
a bilateral leg disability, and a bilateral ankle disability.

In April 1993, the veteran filed an Informal Brief of Pro Se 
Appellant with the Court.  He noted several errors that he 
believed that the Board had made in its decision.

On August 24, 1993, the Board received a copy of the fee 
agreement between the veteran and his attorney.  The fee 
agreement, which was signed by the veteran and his attorney 
in August 1993, reveals that the veteran agreed to a 
contingent legal fee of 20 percent of past-due benefits 
awarded, to be paid by VA directly to the attorney from any 
past-due benefits awarded on the basis of the veterans 
claim.  The agreement stipulated that all prior powers of 
attorney for representative that may have been filed with the 
Court or VA by any other attorney or service organization 
representative were revoked.

In a September 1993 letter to the veterans attorney, the 
Counsel to the Chairman of the Board noted that the fee 
agreement was dated later than one year following the Boards 
May 29, 1992 decision.  It was further noted that, in light 
of the limitation in 38 U.S.C. § 5904(c)(1) concerning 
retention of an attorney before the end of the one-year 
period following a final Board decision, it would be helpful 
if the attorney would supply evidence that the veteran had 
retained an attorney within one year of the Boards decision.

In October 1993, the RO received a copy of the fee agreement, 
which had been forwarded by the Board.

The veterans attorney and the General Counsel of VA filed a 
Joint Motion to Affirm in Part, to Remand in Part, and to 
Stay Further Proceedings, in March 1994.  The parties 
requested that the Court issue an order vacating the Boards 
May 29, 1992 decision to deny the claims for service 
connection for a bilateral leg disability and a bilateral 
ankle disability.  It was noted that the veteran did not wish 
to contest the Boards decision with respect to the claim for 
service connection for a bilateral knee disability.

In March 1994, the Court issued an order granting the joint 
motion.  The Court vacated the portion of the Boards May 
1992 decision in which service connection was denied for a 
bilateral leg disability and a bilateral ankle disability.  
The Court affirmed the portion of the decision relating to 
the issue of a bilateral knee disability.

The attorney forwarded a copy of his power of attorney to the 
RO in December 1994.  In a January 1995 letter to the 
attorney, the RO acknowledged the receipt of the August 1993 
power of attorney and fee agreement.  It was noted that all 
other powers of attorney had been revoked.

In May 1994 and October 1995, the Board remanded the 
veterans appeal for service connection for a bilateral ankle 
disability and a bilateral leg disability to the RO for 
further development.  In a March 1998 decision, the Board 
determined that service connection was warranted for 
osteoarthritis of the ankles.  The Board determined that 
service connection was not warranted for a bilateral leg 
disability.

In a June 5, 1998 rating decision, the RO implemented the 
grant of service connection for osteoarthritis of the left 
ankle, evaluated as 10 percent disabling, effective from 
November 28, 1989, and osteoarthritis of the right ankle, 
evaluated as 10 percent disabling, effective from November 
28, 1989.

In an August 1998 letter, the RO informed the veteran that he 
was entitled to the payment of benefits from December 1, 
1989.  It was noted that his past-due benefits had been 
calculated as $16,910.  It was noted that the maximum 
attorney fee payable, 20 percent of past-due benefits, 
computed as $3,382, had been withheld, pending a 
determination by the Board of eligibility for the payment of 
attorney fees from such past-due benefits.

II.  Pertinent Law and Regulations

The Veterans Judicial Review Act (VJRA), Pub. L. 100-687, 
102 Stat. 4105 (1988) allows VA claimants to enter into 
agreements with attorneys to represent them in proceedings 
before VA, as long as the fee charged is neither 
unreasonable nor excessive.  A fee may be charged to a 
claimant if all of the following conditions are met:

1.  A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided prior to the date of 
the Boards decision.  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(1).

2.  The notice of disagreement that 
preceded the Boards decision with 
respect to the issue, or issues, involved 
must have been received by the agency of 
original jurisdiction (the RO) on or 
after November 18, 1988.  V.J.R.A. 
Section 403, 102 Stat. at 4122; 38 C.F.R. 
§ 20.609(c)(2).

3.  The attorney must have been retained 
not later than one year following the 
date that the decision by the Board with 
respect to the issue, or issues, involved 
was promulgated.  (This condition will be 
considered to have been met with respect 
to all successor attorneys-at-law or 
agents acting in the continuous 
prosecution of the same matter if a 
predecessor was retained within the 
required time period.)  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(3).

If any of the foregoing criteria is lacking, a fee may not be 
charged.

An agent is a person who has met the standards and 
qualifications for accreditation outlined in § 14.629(b) of 
this chapter and who has been properly designated under the 
provisions of Rule 604 (§ 20.604 of this part).  It does not 
include representatives recognized under Rules 602, 603, or 
605 (38 C.F.R. §§ 20.602, 20.603, or 20.605).  38 C.F.R. 
§ 20.3(b) (1998).

Only agents and attorneys-at-law may receive fees from 
claimants or appellants for their services.  Recognized 
organizations (including their accredited representatives 
when acting as such) and individuals recognized pursuant to 
Rule 605 (38 C.F.R. § 20.605) are not permitted to receive 
fees.  38 C.F.R. § 20.609(b).


III.  Analysis 

As a result of a March 1998 Board decision and June 1998 RO 
rating decision, entitlement to past-due benefits deriving 
from the grant of service connection for osteoarthritis of 
the left and right ankles has been established.  However, the 
statutory requirement that a predecessor to the veterans 
attorney must have been retained not later than one year 
following the date that the decision by the Board with 
respect to the issue, or issues, involved was promulgated has 
not been met.  See 38 U.S.C.A. § 5904(c)(1); 38 C.F.R. 
§ 20.609(c)(3).  That is, the Boards decision was issued on 
May 29, 1992.  Although the veteran appointed a veterans 
service organization as his representative in 1991, there is 
no evidence that he retained an agent or attorney within 
one year following the Boards decision.  See 38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(3).  Further, as only 
attorneys or agents are retained for the purpose of 38 
C.F.R. § 20.609, the predecessor cannot be a veterans 
service organization for the payment of fees pursuant to 
38 C.F.R. § 20.609.  See 38 C.F.R. §§ 20.3(b), 20.609(b).

An informal brief filed by the veteran with the Court in 
April 1993 indicates that he was a pro se appellant as of 
that time.  On August 24, 1993, the Board received a copy of 
the Fee Agreement between the veteran and his attorney, which 
was signed by both parties in August 1993.  Despite a request 
from the Board, the attorney has not furnished evidence that 
the veteran retained an attorney within one year of the 
Boards decision.

Thus, although the veteran ultimately received a favorable 
decision with respect to his appeal for service connection 
for osteoarthritis of the left and right ankles and is 
thereby entitled to receive past-due benefits, attorney fees 
from these past-due benefits cannot be paid.  See 38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609.


ORDER

Eligibility for the direct payment by VA of the attorney fees 
from past-due benefits with respect to the grant the grant of 
service connection for osteoarthritis of the left ankle, 
evaluated as 10 percent disabling, effective from November 
28, 1989, and osteoarthritis of the right ankle, evaluated as 
10 percent disabling, effective from November 28, 1989, is 
not established.




		
	John E. Ormond, Jr.
Member, Board of Veterans Appeals


NOTICE OF APPELLATE RIGHTS.  Under 38 U.S.C.A. § 5904(c)(2) 
(West 1991), a finding or order of the Board of Veterans 
Appeals upon review of an agents or attorneys fee agreement 
may be reviewed by the United States Court of Veterans 
Appeals under 38 U.S.C.A. § 7263(d) (West 1991).  Under 
38 U.S.C.A. § 7266 (West 1991 & Supp. 1998), a final decision 
of the Board of Veterans Appeals may be appealed to the 
United States Court of Veterans Appeals by a person adversely 
affected by the decision within 120 days from the date of 
mailing of notice of the decision.  The date that appears on 
the face of this decision constitutes the date of mailing and 
the copy of this decision that you have received is your 
notice of the action taken by the Board of Veterans Appeals.

- 2 -
